DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/5/21, based on the amendment to the claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “more different multicast domains” and “a RJ-45 interface of the physical interface transceiver in the first electrical module and a cable” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the first transmitting device and the second transmitting device are distributed in more different multicast domains” and “a RJ-45 interface of the physical interface transceiver in the first electrical module and a cable” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 objected to because of the following informalities:  “the first electrical module such as and the cable” should be changed “the first electrical module and the cable.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20180234187A1) in view of Tabuchi et al. (US20070140569A1), Yadlowsky (US20170019166A1), and Kawarai et al. (US20110064088A1).
	Regarding claim 1, Zhang et al. discloses A data transmitting method (Fig. 1), being performed by a transmitting device and comprising: 
	obtaining multimedia data (Fig. 1; Para. 31; a head-end switch 1, which transmits multimedia network data of the data sent from a server 2 to a terminal device 3);
	 processing the multimedia data (Fig. 1; Para. 32; a head-end network processor 4 which encapsulates the multimedia network data); 
	encapsulating the first data through a user datagram protocol (UDP) to obtain a UDP data packet (Fig. 1; Para. 32; a head-end network processor 4, which encapsulates the multimedia network data to form a UDP packet); and 
	transmitting the UDP data packet to a first communication module (Fig. 1; Para. 32 and Para. 33; a head-end network processor 4, which encapsulates the multimedia network data to form a UDP packet and sends the UDP packet to a unidirectional broadcasting optical fiber network).
	However, Zhang et al. does not expressly disclose processing the multimedia data to obtain a first data with a YUV420 format.
	Tabuchi et al. discloses processing the multimedia data to obtain a first data with a YUV420 format (Fig. 2; Para. 25; Para. 26; the image data generated by the image input apparatus 101 is converted first into image data in a YUV format in the YUV converter 10. The YUV converter 10 is format converting means for converting the image data in the RGB format into the image data in the predetermined YUV format such as YVU 420).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to converter the multimedia data to YUV420 format, as taught by Tabuchi et al., in the present system in order to achieve better compression ratio.
	However, the present combination does not expressly disclose an input interface of the first communication module.
	Yadlowsky discloses an input interface of the first communication module (Fig. 1A; the electrical connector 30). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yadlowsky to the present combination. One of ordinary skill in the art before the effective filing date would have been motivated to do so because, although Zhang et al. teaches transmitting UDP packets over the fiber, Zhang et al. does not provide the details on the optical transmitter that performs this function, Yadlowsky discloses the missing detail.
the transmitting device includes a first transmitting device and a second transmitting device, wherein the first transmitting device and the second transmitting device are distributed in more different multicast domains.
	Kawarai et al. discloses the transmitting device (Fig. 1; the user terminals) includes a first transmitting device and a second transmitting device (Fig. 1; a plurality of user terminals is connected to the switch 14a), wherein the first transmitting device and the second transmitting device are distributed in more different multicast domains (Fig. 1; Para. 43; a multicast frame and a broadcast frame are transmitted from both of the frame transmitters 26. In other words, a multicast frame and a broadcast frame are transmitted in both the clockwise direction and the counterclockwise direction in the first ring 10a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination, as taught by Kawarai et al., in order to provide more bandwidth efficient connections between a plurality of servers and a plurality of terminal devices. 
	Regarding claim 3, the present combination discloses The method according to claim 1, as described and applied above, wherein transmitting the UDP data packet to the first communication module via the input interface of the first communication module comprises: transmitting the UDP data packet to a first optical module (Zhang et al., Fig. 1; Para. 32 and Para. 33; a head-end network processor 4, which encapsulates the multimedia network data to form a UDP packet and sends the UDP packet to a unidirectional broadcasting optical fiber network. (There is an optical module in order to transmit signal through optical fiber)) via the input interface (Yadlowsky, Fig. 1A; the electrical connector 30) of the first optical module (Yadlowsky, Fig. 1A; electrical-optical (E-O) interface devices 10), wherein the first optical module is configured to convert the UDP data packet into an optical signal (Yadlowsky, Para. 6; The E-O interface devices are configured to convert received optical signals  or, transmitting the UDP data packet to a first electrical module via an input interface of the first electrical module, wherein the first electrical module comprises a communication module with the transmission rate not lower than the first threshold, and the communication module with the transmission rate not lower than the first threshold comprises a first physical transceiver and a first RJ-45 interface.
	However, the present combination does not expressly disclose the first optical module comprises an optical module with a transmission rate not lower than a first threshold. 
	In the description of one of the embodiments, Yadlowsky discloses the first optical module comprises an optical module with a transmission rate not lower than a first threshold (Yadlowsky, Para. 6; Para. 48; The E-O interface devices are also adapted to communicate over a primary communication pathway and to reconfigure themselves to automatically switch to a secondary (redundant) optical communication pathway when a communication error relating to the primary communication pathway occurs. The error means that the data rate of transmission or reception falls below a threshold data rate value).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add monitoring scheme, as taught by Yadlowsky. One of ordinary skill in the art would have monitored the transmission rate of the system and to prevent the transmission rate falling below the threshold value to provide more reliable optical communication.
	Regarding claim 5, the present combination discloses The method according to claim 1, as described and applied above, wherein the first communication module is configured to couple with a switch; or, the first communication module is configured to couple with a receiving device (Zhang et al., Fig. 1; Para. 32 and Para. 33; a head-end network processor 4, which encapsulates the multimedia network data to form a UDP packet and sends the UDP packet to a unidirectional broadcasting optical .
	 Regarding claim 6, the present combination discloses The method according to claim 3, as described and applied above, wherein when the first communication module is the first optical module (Yadlowsky, Fig. 1; the optical module 10 is shown), after transmitting the UDP data packet to the first communication module via the input interface of the first communication module, the method further comprises: after converting the UDP data packet into optical signal by the first optical module, transmitting the optical signal, via an optical interface of the first optical module, to a switch; or, after converting the UDP data packet into the optical signal by the first optical module (Yadlowsky, Para. 6; The E-O interface devices are configured to convert received optical signals to electrical signals and received electrical signals to transmitted optical signals), transmitting the optical signal to a receiving device (Zhang et al., Fig. 1; Para. 32 and Para. 33; a head-end network processor 4, which encapsulates the multimedia network data to form a UDP packet and sends the UDP packet to a unidirectional broadcasting optical fiber network. A data processing module 6 receives the UDP packet and thus a data processing module 6 is coupled with a receiving device) via the optical interface of the first optical module (Yadlowsky, Fig. 1; the optical signal is transmitter through the optical interface as shown).
	Regarding claim 9, Zhang et al. discloses A data receiving method (Fig. 1), being performed by a receiving device and comprising: 
	obtaining a user datagram protocol (UDP) data packet from a second communication module (Fig. 1; Para. 33; a data processing module 6, which receives the UDP packet from the unidirectional broadcasting optical fiber network); 
	decapsulating the UDP data packet through a UDP to obtain a first specific data (Fig. 1; Para. 33; a data processing module 6, which receives the UDP packet from the unidirectional broadcasting optical fiber network and decapsulates the UDP packet to obtain the multimedia network data)
and recovering the first specific data to obtain specific multimedia data (Fig. 1; Para. 33; a data processing module 6, which receives the UDP packet from the unidirectional broadcasting optical fiber network and decapsulates the UDP packet to obtain the multimedia network data based on the TCP/IP protocol for the terminal device 3 to play).
	However, Zhang et al. does not expressly disclose the YUV420 format.
	Tabuchi et al. discloses the YUV420 format (Fig. 3; Para. 28; Para. 26; the compressed data transmitted from the transmission side unit Ut to the communication network 100 is received by the data receiver 20. The received compressed data is expanded by the image expander 21 and restored to the image data in the YUV format. The YUV format is YUV420).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to converter the multimedia data to YUV420 format, as taught by Tabuchi et al., in the present system in order to achieve better compression ratio.
	However, the present combination does not expressly disclose obtaining via an output interface of a second communication module. 
	Yadlowsky discloses obtaining via an output interface of a second communication module (Fig. 1A; the electrical connector 30. The signal is output through the electrical connector 30 as shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yadlowsky to the present combination. One of ordinary skill in the art before the effective filing date would have been motivated to do so because, although Zhang et al. teaches transmitting UDP packets over the fiber, Zhang et al. does not provide the details on the optical receiver that performs the function of receiving the transmitted optical signal, Yadlowsky discloses the missing detail.
the receiving device includes a first receiving device and a second receiving device, wherein the first receiving device and the second receiving device are distributed in more different multicast domains.
	Kawarai et al. discloses the receiving device (Fig. 2; the user terminal connected to the 14b) includes a first receiving device and a second receiving device (Fig. 2; the plurality of user terminals is shown), wherein the first receiving device and the second receiving device are distributed in more different multicast domains (Fig. 1; Fig. 2; Para. 43; A multicast frame and a broadcast frame are transmitted from both of the frame transmitters 26. In other words, a multicast frame and a broadcast frame are transmitted in both the clockwise direction and the counterclockwise direction in the first ring 10a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination, as taught by Kawarai et al., in order to provide more bandwidth efficient connections between a plurality of servers and a plurality of terminal devices.
	Regarding claim 10, the present combination discloses The method according to claim 9, as described and applied above, wherein obtaining the UDP data packet from the second communication module via the output interface of the second communication module comprises: obtaining the UDP data packet (Zhang et al., Fig. 1; Para. 33; a data processing module 6, which receives the UDP packet from the unidirectional broadcasting optical fiber network) from the second optical module via the output interface of the second optical module (Yadlowsky; Fig. 1A; the electrical-optical (E-O) interface device 10 with the electrical connector 30. The signal is output through the electrical connector 30 as shown), wherein the second optical module is configured to convert the optical signal obtained from a transmitting device  or a switch into a UDP data packet (Yadlowsky, Para. 6; The E-O interface devices are configured to convert received optical signals to electrical signals and received electrical signals to ; or, obtaining the UDP data packet from the second electrical module via an output interface of the second electrical module, wherein the second electrical module is configured to obtain the UDP data packet from the transmitting device or the switch, the second electrical module comprises a communication module with the transmission rate not lower than a second threshold, and the communication module with the transmission rate not lower than the second threshold comprises a second physical transceiver and a second RJ-45 interface.
	However, the present combination does not expressly disclose an optical module with a transmission rate not lower than a second threshold.
	In the description of one of the embodiments, Yadlowsky discloses an optical module with a transmission rate not lower than a second threshold (Yadlowsky, Para. 6; Para. 48; The E-O interface devices are also adapted to communicate over a primary communication pathway and to reconfigure themselves to automatically switch to a secondary (redundant) optical communication pathway when a communication error relating to the primary communication pathway occurs. The error means that the data rate of transmission or reception falls below a threshold data rate value).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add monitoring scheme, as taught by Yadlowsky. One of ordinary skill in the art would have monitored the transmission rate of the system and to prevent the transmission rate falling below the threshold value to provide more reliable optical communication.
	Regarding claim 12, the present combination discloses The method according to claim 9, as described and applied above, wherein the second communication module is configured to couple with a switch; or, the second communication module is configured to couple with a transmitting device (Zhang et al., Fig. 1; Para. 32 and Para. 33; a head-end network processor 4, which encapsulates the multimedia network data to form a UDP packet and sends the UDP packet to a unidirectional broadcasting optical fiber network. The data processing module 6 receives the UDP packet from the .
	Regarding claim 13, the present combination discloses The method according to claim 9, as described and applied above, wherein when the second communication module is the second optical module, before obtaining the UDP data packet from the second communication module via an output interface of the second communication module, the method further comprises: obtaining an optical signal from a transmitting device via the input interface of the second optical module (Zhang et al., Fig. 1; Para. 32 and Para. 33; a head-end network processor 4, which encapsulates the multimedia network data to form a UDP packet and sends the UDP packet to a unidirectional broadcasting optical fiber network), and converting the optical signal into a UDP data packet by the second optical module (Yadlowsky, Para. 6; The E-O interface devices are configured to convert received optical signals to electrical signals and received electrical signals to transmitted optical signals); or, obtaining the optical signal from a switch via the input interface of the second optical module, and converting the optical signal into a UDP data packet by the second optical module.
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20180234187A1), Tabuchi et al. (US20070140569A1), Yadlowsky (US20170019166A1), and Kawarai et al. (US20110064088A1) in view of Yoshimura et al. (US20210120192A1).
	Regarding claim 2, the present combination discloses The method according to claim 1, as described and applied above.
	However, the present combination does not expressly disclose obtaining the multimedia data via a high definition multimedia interface (HDMI); or obtaining the multimedia data via a serial digital interface (SDI); or, obtaining the multimedia data via a Type-C interface.
	Yoshimura et al. discloses obtaining the multimedia data via a high definition multimedia interface (HDMI) (Fig. 1; Para. 31; Para. 33; the external output control unit 262 can transmit the ; or obtaining the multimedia data via a serial digital interface (SDI); or, obtaining the multimedia data via a Type-C interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize HDMI. One of ordinary skill in the art would have been motivated to use HDMI because HDMI is notoriously well-known in the art. Thus, one of ordinary skill in the art would have been motivated to use HDMI which is well-known to carry the RGB data. Furthermore, Tabuchi et al. discloses receiving RGB signal from the image input apparatus 101. However, Tabuchi et al. does not provide the detail of how the RGB signal is provided. Yoshimura et al. provides the missing detail by teaching the RGB signal is transported through HDMI interface.
	Regarding claim 16, the present combination discloses The method according to claim 9, as described and applied above.
	However, the present combination does not expressly disclose outputting the specific multimedia data to a display device via an output interface such as a high definition multimedia interface (HDMI), a serial digital interface (SDI), or a Type-C interface, wherein the display device is configured to display or play the specific multimedia data.
	Yoshimura et al. discloses outputting the specific multimedia data to a display device via an output interface such as a high definition multimedia interface (HDMI) (Fig. 1; Para. 31; Para. 33; the external output control unit 262 can transmit the development data 242 such as RGB data to the image recording device 40 via the HDMI cable 30), a serial digital interface (SDI), or a Type-C interface, wherein the display device is configured to display (Fig. 1; Para. 36; the display output control unit 45 causes the display unit 46 to display images) or play the specific multimedia data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize HDMI. One of ordinary skill in the art would have been motivated to use .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20180234187A1), Tabuchi et al. (US20070140569A1), Yadlowsky (US20170019166A1), and Kawarai et al. (US20110064088A1) in view of Feng et al. (On Video Source Format of Screen Content Compression, 2015).
	Regarding claim 4, the present combination discloses The method according to claim 1, as described and applied above.
	However, the present combination does not expressly disclose when a format of the multimedia data is a RGB format, processing the multimedia data to obtain the first data with the YUV420 format, comprises: converting the multimedia data with the RGB format into the multimedia data with the YUV444 format through a color space converter (CSC), and sampling the multimedia data with the YUV444 format to obtain the first data with the YUV420 format; or, when the format of the multimedia data is a YUV format, processing the multimedia data to obtain the first data with the YUV420 format, comprises: sampling the multimedia data with the YUV format to obtain the first data with the YUV420 format.
	Feng et al. discloses when a format of the multimedia data is a RGB format, processing the multimedia data to obtain the first data with the YUV420 format, comprises: converting the multimedia data with the RGB format into the multimedia data with the YUV444 format through a color space converter (CSC) (Fig. 1 (c); Page 2, left column, section II. Problem Formulation, second paragraph; the RGB video source is converter to YUV444 through RGB-to-YUV444 converter as shown. , and sampling the multimedia data with the YUV444 format to obtain the first data with the YUV420 format (Fig. 1 (c); Page 2, left column, section II. Problem Formulation, second paragraph; the color space converted YUV444 is input to the YUV444-to-YUV420 converter as shown. Using the YUV420 input source is rather the most popular format for existing video applications where the native RGB requires both color space conversion and chroma subsampling to derive the YUV 420 source); or, when the format of the multimedia data is a YUV format, processing the multimedia data to obtain the first data with the YUV420 format, comprises: sampling the multimedia data with the YUV format to obtain the first data with the YUV420 format.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert native RGB to YUV420 through color space conversion and chroma subsampling, as taught by Feng et al., in the present combination because this is the most popular format for existing video application (Feng et al., Page 2, left column, section II. Problem Formulation, second paragraph).
Claims 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20180234187A1), Tabuchi et al. (US20070140569A1), Yadlowsky (US20170019166A1), and Kawarai et al. (US20110064088A1) in view of Doo et al. (US20040197104A1).
	Regarding claim 7, the present combination discloses The method according to claim 3, as described and applied above.
	However, the present combination does not expressly disclose the first communication module is the first electrical module, after transmitting the UDP data packet to the first communication module via the input interface of the first communication module, the method further comprises: transmitting the UDP data packet to a switch via a RJ-45 interface of the physical interface transceiver in the first electrical module and a cable; or, transmitting the UDP data packet to a receiving device via the RJ-45 interface of the physical interface transceiver in the first electrical module and the cable.
	Doo et al. discloses the first communication module is the first electrical module (Fig. 3; Para. 32; the physical layer 301 which is a Gigabit Ethernet transceiver), after transmitting the UDP data packet to the first communication module via the input interface of the first communication module, the method further comprises: transmitting the UDP data packet to a switch via a RJ-45 interface of the physical interface transceiver in the first electrical module and a cable; or, transmitting the UDP data packet to a receiving device via the RJ-45 interface of the physical interface transceiver in the first electrical module and the cable (Fig. 3; Para. 32; Para. 7; the physical layer 301 supports data transmission and reception functions through the optical cable and the UTP cable. The RJ connector 303 is connected to the physical layer 301 as shown. The RJ interface is a single line jack, such as an RJ-45 interface for digital transmission). (Doo et al. teaches a system that provides an optical module interfacing device, in which an SFP type optical module or an RJ connector is selectively connected to one SFP type connector without additional processing, and an Ethernet system using the optical module interfacing device for simultaneously supporting an optical cable and an UTP cable, thus decreasing the number of required connectors on a host board by half and reducing the total size and cost of the Ethernet system (Para. 49)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the optical module interfacing device, as taught by Doo et al., in the present combination in order to realize Ethernet system that simultaneously support an optical cable and an UTP cable. (Doo et al., Para. 49).
	Regarding claim 8, the present combination discloses The method according to claim 1, as described and applied above.
communication module comprises a first optical module and a first electrical module, and transmitting the UDP data packet to the first communication module via the input interface of the first communication module comprises: transmitting the UDP data packet to the first optical module via an input interface of the first optical module, and transmitting the UDP data packet to the first electrical module via an input interface of the physical interface transceiver in the first electrical module simultaneously.
	Doo et al. discloses communication module comprises a first optical module and a first electrical module (Fig. 3; the Ethernet system comprises RJ connector 303 and optical module 304), and transmitting the UDP data packet to the first communication module via the input interface of the first communication module comprises: transmitting the UDP data packet to the first optical module via an input interface of the first optical module (Fig. 3; Para. 32; the physical layer 301 supports data transmission and reception functions through the optical cable and the UTP cable. The optical module 304 receives signal from interfacing unit 302 via the interface as shown), and transmitting the UDP data packet to the first electrical module via an input interface of the physical interface transceiver in the first electrical module (Fig. 3; Para. 32; the physical layer 301 supports data transmission and reception functions through the optical cable and the UTP cable. The RJ connector 303 is connected to the physical layer 301 through an interface as shown) simultaneously (Fig. 3; Para. 49; an Ethernet system using the optical module interfacing device for simultaneously supporting an optical cable and an UTP cable). (Doo et al. teaches a system that provides an optical module interfacing device, in which an SFP type optical module or an RJ connector is selectively connected to one SFP type connector without additional processing, and an Ethernet system using the optical module interfacing device for simultaneously supporting an optical cable and an UTP cable, thus decreasing the number of required connectors on a host board by half and reducing the total size and cost of the Ethernet system (Para. 49)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the optical module interfacing device, as taught by Doo et al., in the present combination in order to realize Ethernet system that simultaneously support an optical cable and an UTP cable. (Doo et al., Para. 49).
	Regarding claim 14, the present combination discloses The method according to claim 9, as described and applied above.
	However, the present combination does not expressly disclose the second communication module is the second electrical module, before obtaining the UDP data packet from the second communication module via the output interface of the second communication module, the method further comprises: obtaining the UDP data packet from a transmitting device via an input interface of the physical interface transceiver in the second electrical module; or, obtaining the UDP data packet from a switch via the input interface of the physical interface transceiver in the second electrical module.
	Doo et al. discloses the second communication module is the second electrical module (Fig. 3; Para. 32; the physical layer 301 which is a Gigabit Ethernet transceiver), before obtaining the UDP data packet from the second communication module via the output interface of the second communication module, the method further comprises: obtaining the UDP data packet from a transmitting device via an input interface of the physical interface transceiver in the second electrical module (Fig. 3; Para. 32; the physical layer 301 supports data transmission and reception functions through the optical cable and the UTP cable. The RJ connector 303 is connected to the physical layer 301 as shown); or, obtaining the UDP data packet from a switch via the input interface of the physical interface transceiver in the second electrical module.
(Doo et al. teaches a system that provides an optical module interfacing device, in which an SFP type optical module or an RJ connector is selectively connected to one SFP type connector without additional processing, and an Ethernet system using the optical module interfacing device for simultaneously supporting an optical cable and an UTP cable, thus decreasing the number of required connectors on a host board by half and reducing the total size and cost of the Ethernet system (Para. 49)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the optical module interfacing device, as taught by Doo et al., in the present combination in order to realize Ethernet system that simultaneously support an optical cable and an UTP cable. (Doo et al., Para. 49).
	Regarding claim 15, the present combination discloses The method according to claim 9, as described and applied above.
	However, the present combination does not expressly disclose obtaining the UDP data packet from a switch via the input interface of the second optical module, and simultaneously  obtaining the UDP data packet from the switch via the input interface of the physical interface transceiver in the second electrical module; or, obtaining the UDP data packet from the transmitting device via the input interface of the second optical module (Fig. 3; Para. 32; the physical layer 301 supports data transmission and reception functions through the optical cable and the UTP cable. The optical module 304 receives signal from interfacing unit 302 via the interface as shown), and simultaneously (Fig. 3; Para. 49; an Ethernet system using the optical module interfacing device for simultaneously supporting an optical cable and an UTP cable) obtaining the UDP data packet from the transmitting device via the input interface of the physical interface transceiver in the second electrical module (Fig. 3; Para. 32; the physical layer 301 supports data transmission and reception functions through the optical cable and the UTP cable. The RJ connector 303 is connected to the physical layer 301 through an interface as shown). (Doo et al. teaches a system that provides an optical module interfacing device, in which an SFP type optical module or an RJ connector is selectively connected to one SFP type connector without additional processing, and an Ethernet system using the optical module interfacing device for simultaneously supporting an optical cable and an UTP cable, thus decreasing the number of required connectors on a host board by half and reducing the total size and cost of the Ethernet system (Para. 49)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the optical module interfacing device, as taught by Doo et al., in the present combination in order to realize Ethernet system that simultaneously support an optical cable and an UTP cable. (Doo et al., Para. 49).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20180234187A1), Tabuchi et al. (US20070140569A1), Yadlowsky (US20170019166A1), and Kawarai et al. (US20110064088A1) in view of Feng et al. (On Video Source Format of Screen Content Compression, 2015) and ProgrammerSought (Color space conversion CSconvert: YUV420 to YUV444, 2018).
	Regarding claim 11, the present combination discloses The method according to claim 9, as described and applied above.
	However, the present combination does not expressly disclose when a format of the specific multimedia data is a RGB format, recovering the first specific data to obtain specific multimedia data comprises: interpolating the first specific data to obtain data with a YUV444 format (Fig. 1 (c); Page 3, left column, third paragraph; all processed videos are converted back to the RGB space. Reverse process is applied to have the YUV420 to YUV444, YUV444 to RGB), and converting the data with the YUV444 format into the specific multimedia data with the RGB format through a color space converter (CSC) (Fig. 1 (c); Page 3, left column, third paragraph; Page 2, left column, section II. Problems Formulation, third paragraph; all processed videos are converted back to the RGB space. Reverse process is applied to have the YUV420 to YUV444, YUV444 to RGB. The pre-processing convert the signal from RGB to YUV space through color space conversion and thus the reverse process from YUV to RGB is also color space ; or, when the format of specific multimedia data is a YUV format, recovering the first specific data to obtain specific multimedia data comprises: interpolating the first specific data to obtain the specific multimedia data with the YUV444 format or the specific multimedia data with the YUV422 format.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert YUV420 back to native RGB through color space conversion, as taught by Feng et al., in the present combination in order to retrieve the original image data.
	However, the present combination does not expressly disclose interpolating to obtain a YUV444 format.
	ProgramSought discloses interpolating to obtain a YUV444 format (Page 3; section 3. Main ideas for YUV420 to YUV444; the conversion from YUV420 to YUV444 is actually upsampling the chroma. The simplest way to achieve this is to directly fill it. The filling method is simple to implement and upsampling can be completed by interpolation).
	It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use interpolation, as taught by ProgramSought, in the present combination because interpolation is the simplest way to upsample the chroma.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20180234187A1) in view of Tabuchi et al. (US20070140569A1), Yadlowsky (US20170019166A1), Kawarai et al. (US20110064088A1) and Medhi (Von Neumann Architecture, 2012).
	Regarding claim 17, Zhang et al. discloses A transmitting device (Fig. 1; the head-end network processor 4), comprising: 
	obtaining multimedia data (Fig. 1; Para. 31; a head-end switch 1, which transmits multimedia network data of the data sent from a server 2 to a terminal device 3);
	 processing the multimedia data (Fig. 1; Para. 32; a head-end network processor 4 which encapsulates the multimedia network data); 
	encapsulating the first data through a user datagram protocol (UDP) to obtain a UDP data packet (Fig. 1; Para. 32; a head-end network processor 4, which encapsulates the multimedia network data to form a UDP packet); and 
	transmitting the UDP data packet to a first communication module (Fig. 1; Para. 32 and Para. 33; a head-end network processor 4, which encapsulates the multimedia network data to form a UDP packet and sends the UDP packet to a unidirectional broadcasting optical fiber network).
	However, Zhang et al. does not expressly disclose processing the multimedia data to obtain a first data with a YUV420 format.
	Tabuchi et al. discloses processing the multimedia data to obtain a first data with a YUV420 format (Fig. 2; Para. 25; Para. 26; the image data generated by the image input apparatus 101 is converted first into image data in a YUV format in the YUV converter 10. The YUV converter 10 is format converting means for converting the image data in the RGB format into the image data in the predetermined YUV format such as YVU 420).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to converter the multimedia data to YUV420 format, as taught by Tabuchi et al., in the present system in order to achieve better compression ratio.
	However, the present combination does not expressly disclose an input interface of the first communication module.
	Yadlowsky discloses an input interface of the first communication module (Fig. 1A; the electrical connector 30). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yadlowsky to the present combination. One of 
	However, the present combination still lacks the transmitting device includes a first transmitting device and a second transmitting device, wherein the first transmitting device and the second transmitting device are distributed in more different multicast domains.
	Kawarai et al. discloses the transmitting device (Fig. 1; the user terminals) includes a first transmitting device and a second transmitting device (Fig. 1; a plurality of user terminals is connected to the switch 14a), wherein the first transmitting device and the second transmitting device are distributed in more different multicast domains (Fig. 1; Para. 43; a multicast frame and a broadcast frame are transmitted from both of the frame transmitters 26. In other words, a multicast frame and a broadcast frame are transmitted in both the clockwise direction and the counterclockwise direction in the first ring 10a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination, as taught by Kawarai et al., in order to provide more bandwidth efficient connections between a plurality of servers and a plurality of terminal devices. 
	However, the present combination still lacks a first memory configured to store a first application program instruction; and a first processor coupled to the first memory and configured to invoke the first application program instruction.
	Medhi discloses a first memory (Fig. 2.1; the memory) configured to store a first application program instruction (Fig. 2.1; Page 1, last paragraph; the computer’s memory is used to store program instructions and data); and a first processor (Fig. 2.1; the CPU) coupled to the first memory and configured to invoke the first application program instruction (Fig. 2.1; Page 2, third paragraph; once .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system software on a computer-readable storage medium. The motivation would have been to fully automate the communication system that runs on computer software.
	Regarding claim 18, the present combination discloses The transmission device according to claim 17, as described and applied above, wherein the first processor configured to transmit the UDP data packet to the first communication module via the input interface of the first communication module is configured to: transmit the UDP data packet to a first optical module (Zhang et al., Fig. 1; Para. 32 and Para. 33; a head-end network processor 4, which encapsulates the multimedia network data to form a UDP packet and sends the UDP packet to a unidirectional broadcasting optical fiber network. (There is an optical module in order to transmit signal through optical fiber)) via an input interface (Yadlowsky, Fig. 1A; the electrical connector 30) of the first optical module (Yadlowsky, Fig. 1A; electrical-optical (E-O) interface devices 10), wherein the first optical module is configured to convert the UDP data packet into an optical signal (Yadlowsky, Para. 6; The E-O interface devices are configured to convert received optical signals to electrical signals and received electrical signals to transmitted optical signals); or, transmit the UDP data packet to a first electrical module via an input interface of the first electrical module, wherein the first electrical module comprises a communication module with a transmission rate not lower than the first threshold, and the communication module with the transmission rate not low than the first threshold comprises a first physical transceiver and a first RJ-45 interface.
	However, the present combination does not expressly disclose the first optical module comprises an optical module whose transmission rate is not lower than a first threshold. 
the first optical module comprises an optical module whose transmission rate is not lower than a first threshold (Yadlowsky, Para. 6; Para. 48; The E-O interface devices are also adapted to communicate over a primary communication pathway and to reconfigure themselves to automatically switch to a secondary (redundant) optical communication pathway when a communication error relating to the primary communication pathway occurs. The error means that the data rate of transmission or reception falls below a threshold data rate value).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add monitoring scheme, as taught by Yadlowsky. One of ordinary skill in the art would have monitored the transmission rate of the system and to prevent the transmission rate falling below the threshold value to provide more reliable optical communication.
	Regarding claim 19, Zhang et al. discloses A receiving device (Fig. 1; the data processing module 6), comprising: 
	obtaining a user datagram protocol (UDP) data packet from a second communication module (Fig. 1; Para. 33; a data processing module 6, which receives the UDP packet from the unidirectional broadcasting optical fiber network); 
	decapsulating the UDP data packet through a UDP to obtain a first specific data (Fig. 1; Para. 33; a data processing module 6, which receives the UDP packet from the unidirectional broadcasting optical fiber network and decapsulates the UDP packet to obtain the multimedia network data)
and recovering the first specific data to obtain specific multimedia data (Fig. 1; Para. 33; a data processing module 6, which receives the UDP packet from the unidirectional broadcasting optical fiber network and decapsulates the UDP packet to obtain the multimedia network data based on the TCP/IP protocol for the terminal device 3 to play).
	However, Zhang et al. does not expressly disclose the YUV420 format.
	Tabuchi et al. discloses the YUV420 format (Fig. 3; Para. 28; Para. 26; the compressed data transmitted from the transmission side unit Ut to the communication network 100 is received by the data receiver 20. The received compressed data is expanded by the image expander 21 and restored to the image data in the YUV format. The YUV format is YUV420).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to converter the multimedia data to YUV420 format, as taught by Tabuchi et al., in the present system in order to achieve better compression ratio.
	However, the present combination does not expressly disclose obtaining via an output interface of a second communication module. 
	Yadlowsky discloses obtaining via an output interface of a second communication module (Fig. 1A; the electrical connector 30. The signal is output through the electrical connector 30 as shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yadlowsky to the present combination. One of ordinary skill in the art before the effective filing date would have been motivated to do so because, although Zhang et al. teaches transmitting UDP packets over the fiber, Zhang et al. does not provide the details on the optical receiver that performs the function of receiving the transmitted optical signal, Yadlowsky discloses the missing detail.
		However, the present combination still lacks the receiving device includes a first receiving device and a second receiving device, wherein the first receiving device and the second receiving device are distributed in more different multicast domains.
	Kawarai et al. discloses the receiving device (Fig. 2; the user terminal connected to the 14b) includes a first receiving device and a second receiving device (Fig. 2; the plurality of user terminals is shown), wherein the first receiving device and the second receiving device are distributed in more different multicast domains (Fig. 1; Fig. 2; Para. 43; A multicast frame and a broadcast frame are .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination, as taught by Kawarai et al., in order to provide more bandwidth efficient connections between a plurality of servers and a plurality of terminal devices.
	However, the present combination still lacks a second memory configured to store a second application program instruction; and a second processor coupled to the second memory and configured to invoke the second application program instruction.
	Medhi discloses a second memory (Fig. 2.1; the memory) configured to store a second application program instruction (Fig. 2.1; Page 1, last paragraph; the computer’s memory is used to store program instructions and data); and a second processor (Fig. 2.1; the CPU) coupled to the second memory and configured to invoke the second application program instruction (Fig. 2.1; Page 2, third paragraph; once the program is in memory, the operation system then schedules the CPU to begin executing the program instructions. Each instruction to be executed must first be retrieved from memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system software on a computer-readable storage medium. The motivation would have been to fully automate the communication system that runs on computer software.
	Regarding claim 20, the present combination discloses The receiving device according to claim 19, as described and applied above, wherein the second processor configured to obtain the UDP data packet from the second communication module via the output interface of the second communication module is configured to: obtain the UDP data packet (Zhang et al., Fig. 1; Para. 33; a data processing module 6, which receives the UDP packet from the unidirectional broadcasting optical fiber network) from a second optical module via an output interface of the second optical module (Yadlowsky; Fig. 1A; the electrical-optical (E-O) interface device 10 with the electrical connector 30. The signal is output through the electrical connector 30 as shown), wherein the second optical module is configured to convert an optical signal obtained from a transmitting device or a switch into a UDP data packet (Yadlowsky, Para. 6; The E-O interface devices are configured to convert received optical signals to electrical signals and received electrical signals to transmitted optical signals); or, obtaining the UDP data packet from the second electrical module via an output interface of the second electrical module, wherein the second electrical module is configured to obtain the UDP data packet from the transmitting device or the switch, the second electrical module comprises a communication module with the transmission rate not lower than a second threshold, and the communication module with the transmission rate not lower than the second threshold comprises a second physical transceiver and a second RJ-45 interface.
	However, the present combination does not expressly disclose an optical module whose transmission rate is not lower than a second threshold.
	In the description of one of the embodiments, Yadlowsky discloses an optical module whose transmission rate is not lower than a second threshold (Yadlowsky, Para. 6; Para. 48; The E-O interface devices are also adapted to communicate over a primary communication pathway and to reconfigure themselves to automatically switch to a secondary (redundant) optical communication pathway when a communication error relating to the primary communication pathway occurs. The error means that the data rate of transmission or reception falls below a threshold data rate value).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add monitoring scheme, as taught by Yadlowsky. One of ordinary skill in the art .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JAI M LEE/Examiner, Art Unit 2636